Citation Nr: 1337839	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  08-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for sinus problems, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In his January 2007 notice of disagreement, the Veteran requested a hearing before the Board at the Central Office.  In a February 2008 submission signed and dated by the Veteran, he clarified that he wanted a Travel Board hearing at the local RO; such hearing was scheduled for June 2009.  However, on the date of the hearing the Veteran withdrew the hearing request via written statement.  As such, his hearing request is deemed withdrawn.

In December 2011, the Board remanded the case for additional development.  It now returns for further appellate review.

The issues of entitlement to service connection for Hepatitis C and heart problem were raised by the Veteran's Representative in the November 2011 Informal Hearing Presentation.  The Board notes that it referred these issues to the RO in its December 2011 remand, but the claims file and electronic paperless file show no evidence that the RO has taken any action with respect to these issues.  As they have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred again to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities manifested many years after the Veteran's discharge from service and is not otherwise shown to be etiologically related to service.

2.  The Veteran's sinus problems manifested is not otherwise shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the bilateral upper and lower extremities have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for sinus problems have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, letters dated in November 2005 and March 2006, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish a disability rating and an effective date.  The 2005 letter also advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

The Board acknowledges that the letters sent prior to the decision on appeal failed to notify the Veteran of the evidence and information necessary to substantiate his service connection claims as secondary to in-service herbicide exposure.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, notice was provided in the December 2007 statement of the case, and the Veteran's claim was readjudicated in the September 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, VA examination reports, private treatment records, and lay statements have been obtained and considered.  Pursuant to the December 2011 remand, VA treatment records dated after December 2007 have been associated with the paperless electronic claims file.  Pursuant to a Board remand directive, a December 2011 letter provided the Veteran with an opportunity to submit a written opinion from his VA doctor relating his peripheral neuropathy to Agent Orange; however no response was received.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

Also pursuant to the December 2011 remand directives, the Veteran was afforded VA evaluations in January 2012 in conjunction with the claims on appeal.  The Board finds that the evaluations are adequate as they are based on review of the claims file and provide clear conclusions with supporting data, and reasoned medical explanations connecting the two.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board therefore finds that the AOJ substantially complied with the December 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that the Veteran has not been provided with VA examinations addressing the question of whether his claimed disabilities are related to Agent Orange exposure.  However, as his service and post-service treatment records fail to suggest that he developed peripheral neuropathy or sinus problems during or soon after service, and the medical evidence of record fails to suggest a nexus, VA's duty to provide an examination has not been triggered to address this question.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Service Connection Claims

The Veteran seeks service connection for peripheral neuropathy and sinus problems, to include as due to herbicide exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).   

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including early-onset peripheral neuropathy, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection for certain diseases may be granted based on presumed exposure to certain herbicide agents, even though there is no record of such disease during service.  Presumed exposure to an herbicide (Agent Orange) applies for a Veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, that included service in the Republic of Vietnam or other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  The Veteran's service in the Republic of Vietnam from December 1971 to November 1972 has been confirmed; thus, the Veteran is presumed to have been exposed to Agent Orange.

Further, certain chronic diseases associated with exposure to herbicide agents and enumerated at 38 C.F.R. § 3.309(e), including early-onset peripheral neuropathy, must have manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii) (2013).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy).  Veterans and Agent Orange: Update 2010 (Update 2010), 77 Fed. Reg. 47,924 (Aug. 10, 2012).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Peripheral neuropathy of the bilateral upper and lower extremities

The Veteran's STRs are negative for complaints, treatment, or diagnoses of any symptoms referable to peripheral neuropathy of the bilateral upper and lower extremities.  

The first medical record relevant to peripheral neuropathy is a private treatment record dated June 2005 in which the Veteran reported his feet hurting and hands going numb at night for the last 10 years.  The private physician assessed peripheral neuropathy and later noted numbness and pain in the feet and hands.  Medical records show he treated the Veteran for peripheral neuropathy through January 2006.  

VA treatment records show a diagnosis of neuropathy in August 2005 alongside complaints of chronic foot pain and numbness and swelling of the bilateral hands and feet.  At a January 2006 VA examination, he complained of pain and numbness in both feet and was diagnosed with neuropathy.  In April 2011, a VA treatment notes "diabetic peripheral neuropathy" in both feet.  VA treatment records show continued treatment of peripheral neuropathy through at least December 2011.

The January 2012 VA examiner opined that the peripheral neuropathy was less likely than not related to service because the STRs do not show symptoms of neuropathy during service.  The Board finds that this medical opinion is probative, as it was predicated upon a review of the record and is supported by a sufficient rationale.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Initially, the Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to Agent Orange.  However, his peripheral neuropathy was not shown to be manifested until many years following his discharge from service.  Accordingly, as this condition was not shown within one year following his service in Vietnam, and is not shown to be early-onset peripheral neuropathy, service connection on a presumptive basis as due to Agent Orange exposure is not warranted.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

The Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Despite the fact that the Veteran's STRs are negative for peripheral neuropathy, he is competent to allege a history of peripheral neuropathy symptoms that began in service.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

On his original claim application, dated November 2005, the Veteran provided no onset date for his peripheral neuropathy, but stated that treatment began in 2005.  At the January 2006 VA examination, the Veteran reported that "approximately six years ago he started to develop bilateral foot pain that has slowly progressed to pain up his leg."  In an October 2006 VA Agent Orange Clinic Note, he reported "a gradual onset of symptoms which resulted in constant pain to the lower extremities with numbness and tingling to the hands for the past eight years."  As a result, he was diagnosed with chronic peripheral neuropathy "for over eight years."  In his February 2008 substantive appeal, the Veteran stated that he has "suffered neuropathy ever since [he] left Vietnam in 1972.  I did not know what the problem was and resisted going to the doctor for many years."

The Veteran's lay statements are internally inconsistent.  His reports to medical personnel provide an onset date of symptoms in 1998 or 2000, but in his substantive appeal, for the first time, he states that the onset was in service.  On his original claim application, he did not provide an onset date for peripheral neuropathy, even though he did list onset dates in service for other claimed disabilities.  Due to these inconsistencies, the Board finds that the Veteran's lay reports regarding the onset of peripheral neuropathy symptoms to be less probative than the medical evidence of record, including the negative nexus opinion.  

In his February 2008 substantive appeal, the Veteran stated that his VA doctor related his peripheral neuropathy to Agent Orange.  However, no such statement from any doctor has been associated with the claims file.

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

While the Veteran is capable of reporting symptoms such as pain and numbness, he has not shown that he has specialized training sufficient to render a diagnosis of peripheral neuropathy, as that determination requires medical expertise.  Accordingly, his opinion as to the etiology of his peripheral neuropathy is not competent medical evidence.  Jandreau.  Here, the VA examiner's medical opinion is that the peripheral neuropathy is less likely than not related to service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that his current peripheral neuropathy is related to service.

The Veteran also contends that his peripheral neuropathy of the bilateral upper and lower extremities is related to his herbicide exposure during military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), in this case the question of whether peripheral neuropathy is due to herbicide exposure falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran is not shown to possess the medical knowledge to attribute his peripheral neuropathy of the bilateral upper and lower extremities to any specific instance of his military service, including Agent Orange exposure.  While the Veteran is competent to describe his peripheral neuropathy symptoms, he is not competent to opine on such a complex medical question as the etiology of his peripheral neuropathy.  As such, the Board finds his lay statements are not probative on the question of the relationship between his peripheral neuropathy and herbicide exposure. 

In sum, the evidence does not show that his peripheral neuropathy manifested in service or within one year following discharge from service.  There is no medical evidence of record suggesting a connection between service, to include in-service exposure to herbicides, and the Veteran's peripheral neuropathy of the upper and lower extremities.  Accordingly, the preponderance of the evidence is against the claim and service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert. 

B.  Sinus problems

The Veteran contends that his diagnosed allergic sinusitis, claimed as sinus problems, is due to service.  In his original claim he stated that he had experienced sinus problems since 1971.  Alternately, in a June 2009 lay statement, he asserted that this condition was the result of exposure to Agent Orange in Vietnam.

While the Veteran's exposure to Agent Orange has been conceded, sinusitis is not one of the conditions that VA has determined to have a positive association with exposure to herbicides.  The presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309, and sinusitis is not one of the enumerated diseases.  Therefore, his service connection claim must fail on the basis of the presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the Federal has determined that the presumptive service connection procedure does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee. 

STRs show that in March 1972, the Veteran was seen several times for symptoms including sore throat, general malaise, trouble swallowing, and persistent cough.  He was diagnosed with and treated for an upper respiratory infection.  In April 1972 he continued to complain of a sore throat, dizziness and general malaise.  His tonsils were hypertrophic with exudate and he was diagnosed with tonsillitis.  In September 1972 he complained of sore throat, coughing, and running nose and was diagnosed with influenza and assigned 48 hours bed rest.  Three days later he reported feeling better and was returned to duty.  The next day, he returned, complaining of sore throat, sinus congestion, rhinorrhea, productive cough, and chest congestion.  On examination, rhinitis with nasal septal deviation and mild pharyngitis were observed and he was diagnosed with probable viral pneumonia with bronchitis.  All of these incidents took place in Vietnam.

The medical records are silent with respect to sinus problems until January 2005, when private treatment records show a diagnosis of allergic sinusitis.  In June 2005 he was diagnosed with "allergic rhinitis sinusitis" and in November 2005 he had sinus drainage.  VA treatment records show complaints of sinus congestion for three days in November 2008, and complaints of sinus infection in June 2009.

The January 2012 VA examiner opined that the Veteran's sinusitis/rhinitis was less likely than not related to service because the STRs showed no evidence of rhinitis or recurrent sinusitis problems.  The Board finds that this medical opinion is probative, as it was predicated upon a review of the record and is supported by a sufficient rationale.  Prejean.  

Despite the fact that the Veteran's STRs are negative for rhinitis or recurrent sinusitis problems, he is competent to allege a history of sinus problems that began in service.  38 C.F.R. § 3.159(a)(2); Layno.  Moreover, the mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza.

On his original claim application, dated November 2005, the Veteran provided an onset date of 1971 for his sinus problems.  In an October 2006 VA treatment record, the Veteran reported a medical history of "allergic rhinitis/sinus congestion since Vietnam."

However, the Veteran's lay statements are not consistent with the other evidence of record.  The STRs show that in service the Veteran was diagnosed with an upper respiratory infection, tonsillitis, influenza, and viral pneumonia.  He was not diagnosed with any recurrent or chronic sinus problem.  The earliest medical evidence of record of a diagnosed sinus problem occurred in January 2005, more than thirty years after he separated from service.  Moreover, the evidence does not show that he has ever been diagnosed with a chronic sinus problem.  The post-service treatment records show only two sinus-related diagnoses, both in 2005, of allergic sinusitis and allergic rhinitis sinusitis.  There is no medical evidence suggesting a chronic condition since service.  Due to these inconsistencies, the Board finds that the Veteran's lay reports regarding onset of sinus problems to be less probative than the medical evidence of record, including the negative nexus opinion.  

Lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson; Jandreau.  

While the Veteran is capable of reporting symptoms such as sinus problems, he has not shown that he has specialized training sufficient to render a diagnosis of sinusitis, as that determination requires medical expertise.  Accordingly, his opinion as to the etiology of his sinus problems is not competent medical evidence.  Jandreau.  Here, the VA examiner's medical opinion is that the sinusitis/rhinitis is less likely than not related to service.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  The evidence fails to show that any current sinus problems are related to service.

The Veteran also contends that his sinus problems are related to his herbicide exposure during military service.  Although lay persons are competent to provide opinions on some medical issues, Kahana, in this case the question of whether sinus problems are due to herbicide exposure falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran is not shown to possess the medical knowledge to attribute sinus problems to any specific instance of his military service, including Agent Orange exposure.  While the Veteran is competent to describe his sinus symptoms, he is not competent to opine on such a complex medical question as the etiology of his sinus problems.  As such, the Board finds his lay statements are not probative on the question of the relationship between his sinus problems and herbicide exposure. 

There is no medical evidence of record suggesting a connection between the Veteran's sinus problems and service or any incident of service, to include exposure to herbicides.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinus problems.  Therefore, his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for peripheral neuropathy of the bilateral upper and lower extremities is denied.

Service connection for sinus problems is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


